Citation Nr: 0800186	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  03-34 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from January 1959 through 
March 1962.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for a low back 
disability.  In January 2005, the Board remanded this matter 
so that relevant private medical evidence could be obtained 
and associated with the claims folder.  In particular, the 
Board ordered the RO to obtain records from Rajendert Lamba, 
M.D.  Following the remand, the RO mailed the veteran a 
letter requesting information as to all treatment of his back 
disorder and requested that he complete and return VA Form 
21-4142 for Dr. Lamba and any other private physicians.  See 
March 2005 letter to the veteran.  The veteran's 
representative then submitted a statement indicating that the 
veteran had not sought treatment from Dr. Lamba since his 
last submission of a VA Form 21-4142.  See representative's 
April 2005 statement.  This suggests that the representative 
was under the mistaken belief that the RO had obtained the 
relevant treatment records from Dr. Lamba prior to the 
remand.  This is not so.  In March 2002, the RO requested the 
records; however, no response was received.  There has been 
no attempt since to obtain these relevant records, despite 
the Board's January 2005 remand order.  The RO is expected to 
make at least two attempts to obtain relevant records from 
private physicians, unless a negative response is received.  
38 C.F.R. § 3.159(c)(1) (2007).  The RO in this case has not 
done so with regard to the veteran's private treatment 
records.  As such, the duty to assist in this case has not 
been met.  Nor have the requirements of the Board' January 
2005 remand.  If any action required by a remand is not 
undertaken, or is taken in a deficient manner, appropriate 
corrective action should be undertaken.  While the Board 
regrets the delay, another remand is required.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

Also, the veteran is entitled to a VA medical examination 
based upon a review of the evidence of record.  38 C.F.R. 
§ 3.159(c)(4) (2007).  Since the private medical evidence was 
not complete at the time of the June 2005 VA examination, an 
addendum should be obtained once Dr. Lamba's records are 
associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1. Contact the veteran and request that he 
provide an updated VA Form 21-4142 for Dr. 
Lamba, and once received, obtain the 
records and associate them with the claims 
folder.

2. Once the record is complete, obtain an 
addendum to the June 2005 VA examination 
report, which takes into account all 
relevant evidence of record.  Even if the 
records requested are not forthcoming, an 
addendum to the June 2005 VA examination 
is required in order that the examiner 
provide an opinion that includes 
consideration using the proper standard.  
The examiner should provide an opinion 
regarding the etiology of the veteran's 
back disorder by addressing the following 
question:  is it more likely than not 
(i.e., probability greater than 50 
percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's back 
disorder was caused by disease or injury 
during service?  A complete rationale 
should be provided for any opinion 
expressed.

3.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



